Citation Nr: 0025832	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-08 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1941 to November 
1945.  He died in February 1998.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO) which denied entitlement to service 
connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
February 1998 of sepsis syndrome due to or as a consequence 
of pneumonia.  Other significant conditions contributing to 
death but not related to the underlying cause included acute 
and chronic renal failure.

2.  At the time of the veteran's death he was service 
connected for scars, right cheek and nose, residuals gunshot 
wound as 10 percent disabling; hysteria as 0 percent 
disabling.

3.  There is no competent medical evidence of a nexus between 
the cause of the veteran's death and service.



CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA laws and regulations, service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated during active military service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Also, entitlement to service connection for the cause of a 
veteran's death is warranted when a disability of service 
origin caused, hastened, or substantially and materially 
contributed to the veteran's death.  See 38 U.S.C.A. § 
1310(b) (West 1991); 38 C.F.R. § 3.312 (1999).  A veteran's 
death will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312 (1999). The principal cause 
of death is one which, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  See 38 C.F.R. § 3.312(b) 
(1999).  A contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  See 38 C.F.R. § 3.312(c) (1999).

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the appellant has not presented a well-
grounded claim, that appeal must fail.  While the claim need 
not be conclusive, it must be accompanied by supporting 
evidence; a mere allegation is not sufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In cases which the 
determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

A well-grounded claim for service connection, moreover, 
requires that three elements be satisfied.  First, there must 
be competent evidence of a current disability, as established 
by a medical diagnosis; second, there must be evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, alternatively, a claim may be 
well grounded based upon application of the rule for 
chronicity and continuity of symptomatology, set forth in 38 
C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such a condition.  That evidence must be medical, 
unless is relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.

The death certificate shows that the veteran died at the VA 
Medical Center in Nashville as a result of sepsis syndrome 
due to pneumonia.  Other significant condition contributing 
to death, but not resulting in the underlying cause of death, 
was acute and chronic renal failure.  During the veteran's 
lifetime, service connection was established for scars, right 
cheek and nose, residuals gunshot wound; hysteria; for a 
combined rating of 10 percent.

The appellant contends that the veteran's wound to his right 
cheek and nose in 1944 contributed to his death due to his 
inability to breath.  The appellant also contends that the 
veteran's hysteria affected his breathing and contributed to 
his death as well.  These contentions, while presumed 
credible for purposes of this determination, are not 
supported by the medical evidence of record.  Neither the 
death certificate, nor VA medical records include an opinion 
that the veteran's death was linked in any way to service.

The Board has reviewed the medical records contained in the 
veteran's claims file and observes that there is no medical 
evidence that any of the disabilities listed on the 
certificate of death had their onset during service, or any 
applicable presumptive period or were related to service.  
The service medical records indicate that the veteran was 
wounded in June 1944 when a bullet entered the right cheek 
and exited through the right side of the nose.  Records 
indicate that there was no bone injury and plastic surgery 
was not needed.  In November 1944 the veteran was diagnosed 
with psychoneurosis, anxiety type, acute, moderate, arising 
in combat.  After evaluation the veteran was sent back to the 
hospital in England for further therapy and disposition.  
Subsequent service medical records, to include the veteran's 
separation examination dated November 1945, show no residuals 
resulting from the wound or psychoneurosis and no medical 
evidence which would link them to the disorders that were the 
cause of his death.

Indeed, the statements of the appellant constitute the only 
evidence of record suggesting a nexus between the cause of 
the veteran's death and service.  The Board does not doubt 
the sincerity of the beliefs articulated by the appellant and 
is sympathetic with her in view of the death of her husband.  
However, the Board must emphasize that there is simply no 
medical evidence to support the contention that the veteran's 
death was in any way related to service.  As the appellant is 
a lay person not shown to possess the medical training and 
expertise necessary to render a medical opinion, her 
contentions, alone, are insufficient to render this claim 
well grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 
77 (1995).  

Therefore, the Board must conclude that the appellant has not 
met her initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claim of entitlement to service connection for the cause of 
the veteran's death is well grounded.  Where a claim is not 
well grounded, the VA does not have a statutory duty to 
assist a claimant in developing facts pertinent to the claim.  
However, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete an 
application for a claim.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veteran Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette, 8 Vet. App. at 69.

In this instance, the RO fulfilled its obligation under 
section 5103(a) in the statement of the case which informed 
the appellant of the reasons for the denial of her claim.  
Furthermore, by this decision, the Board is informing the 
appellant of the evidence which is lacking and that is 
necessary to make the claim well grounded.

The Board is not aware of the existence of additional 
relevant evidence that could serve to make the appellant's 
claim well grounded.  As such there is no further duty on the 
part of the VA under 38 U.S.C.A. § 5103(a) to notify the 
appellant of the evidence required to complete her claim.  
See McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).


ORDER

A well-grounded claim not having been submitted, the claim of 
entitlement to service connection for the cause of the 
veteran's death is denied.



		
	MILO H. HAWLEY
	Acting Veterans Law Judge
	Board of Veterans' Appeals


